ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-046, concluding that JAMES PETER BYRNE of WEST NEW YORK, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.5(c) and Rule 1:21-7(g) (failure to prepare written fee agreement), RPC 1.7(a) and (b) (conflict of interest), RPC 5.3(a), (b) and (c) (failure to supervise non-lawyer employees), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JAMES PETER BYRNE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.